Dear Mr. Privat:
I am in receipt of your request for an Attorney General's Opinion concerning implementing a mandatory school uniform policy in Acadia Parish. As you indicated in your letter, our office has recently released Attorney General Opinion Number 96-286 wherein we concluded that the Lafayette Parish School Board may not implement a mandatory school uniform policy for the entire parish or on a school-by-school basis. LSA-R.S. 17:416.7 allows a city or parish school board to adopt rules and regulations as it deems necessary to implement a school dress code which includes uniforms, but allows each parent or guardian the option of using such uniforms.
You ask the same questions that were addressed in Opinion No. 96-286, but seek an opinion without the opt-out provisions for medical and religious reasons. You ask the following questions:
      1) Whether the Acadia Parish School Board may implement a mandatory school uniform policy for the entire Parish? and/or
      2) Whether the Acadia Parish School Board may implement a mandatory school uniform policy on a school-by-school basis?
As stated in Opinion Number 96-286, LSA-R.S. 17:416.7
states:
      Each city or parish school board may adopt such rules and regulations as it deems necessary to implement a school dress code which includes the use of uniforms, and which allows each parent or guardian the option of using such uniforms. Each school may select a uniform for its students and display such uniform prior to the beginning of each school year. The city or parish school board may notify, in writing, the parent or guardian of each school student of the dress code specifications and its effective date. Nothing shall require the expenditure of school board funds.
Since the statute states that a school dress code shall allow each parent or guardian the option of using such uniforms, the removal of the opt-out provisions does not change the outcome of the opinion. Therefore, the Acadia Parish School Board may not implement a mandatory school uniform policy for the entire parish nor can they implement a mandatory school uniform policy on a school-by-school basis.
I hope this opinion has sufficiently addressed your concerns. If I can be of further assistance, please let me know.
Very truly yours,
 RICHARD P. IEYOUB ATTORNEY GENERAL
BY: __________________________  BETH CONRAD LANGSTON ASSISTANT ATTORNEY GENERAL
RPI/BCL/sc